Title: From Thomas Jefferson to James Barbour, 20 January 1824
From: Jefferson, Thomas
To: Barbour, James


Dear Sir
Monto
Jan. 20. 24.
It is in vain that I determine never to intermeddle with the proceedings of the govmt, political or personal, and especially that I will not permit myself to be the channel of tormenting them with sollicitns for office. cases will arise sometimes of suffering worth to which the human heart cannot be insensible. one of these presents itself in the situation of mr James Leander Cathcart. he was many years our Consul at one of the Barbary ports, a situation in which an interested man without conscience may make himself as rich as he pleases, inasmuch as vast sums are confided to him to be employed chiefly in bribing the officers of the govmt where he is stationed for which no written vouchers can be produced, because no one signs a reciept for a bribe. he came out of the office however as poor as he entered it, presented accts, which bore on their face such marks of truth & good faith as impressed our govmt with a perfect conviction of his pure integrity, and with a strong desire of continuing to the public the advges of his zeal honesty & talents. he was sent as Consul to Madeira, but the office not giving him bread he returned of necessity,and in necessity, and has ever since been lingering in the hope of some employmt which would support his numerous family. I believe the Exue has been sincerely disposed to befriend him and itself by employing him. but so it is that on every vacancy the govmt is so beset with solicitants for office, who have no claims of service or merit, but more eager friends that the worthy and unobtruding servant is past over to another time, which time however only repeats the same importunities on the one part & postponement on the other. will you then, my dear Sir, take up the case of this antient worthy and distressed servant of the public, and follow it up with the zeal which I am sure your heart will feel on learning his merit and situation. I know that the urgencies of a person of your weight, influence & station, will animate the good disposn of the govmt, and fortify them in their preference of tried service & merit over mere volunteers, without experience or character. I inclose you mr Cathcart’s letter to me, because he describes better than I could do the distresses of his situation, observing only that there are somethings in it which should go no further than yourself, as they might excite offence & opposition. do, my dear Sir, make a point of this meritorious interposition, & add another to the many grounds of friendship & respect of which I pray you to accept the assurance.Th: J.